DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 8, 10-22 and 24-28 are pending with claims 16-22 withdrawn and claims 25-28 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 3/3/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 5/31/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-15, 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “wherein the subject suffers from a condition that can be treated by elevated blood ketone concentration” in Claim 8, lines 9-10 is new matter.
The phrase “wherein the subject suffers from a condition that can be treated by elevated blood ketone concentration” in Claim 24, lines 11-12 is new matter.
The phrase “[a] method for increasing blood ketone concentration” in Claim 25, line 1 is new matter.
The phrase “[a] method for increasing blood ketone concentration” in Claim 27, line 1 is new matter.
Claims 8, 10-15, 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "wherein the subject suffers from a condition that can be treated by elevated blood ketone concentration" in Claim 8, lines 9-10 is vague and indefinite as the claims are directed to suppressing in a subject digestive tract symptoms, however, the language "elevated blood ketone concentration" is not a method step but rather language that is not connected with the method.
The language “elevated blood ketone concentration” does not directly refer to a subject per the claimed method or any particular subject at all.  This “elevated” language does not set forth a basis of comparison.
The mere fact that someone may have an “elevated blood ketone” concentration does not mean they can be treated.  If someone already has an “elevated blood ketone” concentration then it appears the method is not applicable to this subject.
The language “can be treated by elevated blood ketone concentration” does not make any sense as a particular state of blood does not have any connection to being “treated”.
The claims do not state the blood ketone concentration is elevated by ingestion.
Perhaps Applicant intends to state the subjects blood ketone concentration becomes elevated by ingesting, however, the examiner cannot read limitations into the claims.
The phrase “suppressing in a subject digestive tract symptoms … wherein the subject suffers from a condition that can be treated …” in Claim 8, lines 1-10 is vague and indefinite as it is unclear what Applicant is attempting to claim and how all of the language relates to a single precise method.
In lines 1-2 the claim does not specify whether the “symptoms” are good symptoms or bad symptoms or anything specific.
The “blending” language at line 4+ does not positively set forth any specific step directed to “suppressing” but rather mixing molecules.
In line 9+ the claim states “suffers from a condition”, however, there is no language connecting the “condition” to the “symptoms” per line 1.  Thus, it is unclear whether there is a connection between the “symptoms” and the “condition” and if so what this connection is.  Furthermore, nothing in the claim states the subject is suffering or thriving from the symptoms that is reflective of the symptoms.
The phrase “suppressing in a subject digestive tract symptoms … wherein the subject suffers from a condition that can be treated …” in Claim 24, lines 1-12 is vague and indefinite as it is unclear what Applicant is attempting to claim and how all of the language relates to a single precise method.
In lines 1-2 the claim does not specify whether the “symptoms” are good symptoms or bad symptoms or anything specific.
The “blending” language at line 3+ does not positively set forth any specific step directed to “suppressing” but rather mixing molecules.
In line 11+ the claim states “suffers from a condition”, however, there is no language connecting the “condition” to the “symptoms” per line 1.  Thus, it is unclear whether there is a connection between the “symptoms” and the “condition” and if so what this connection is.  Furthermore, nothing in the claim states the subject is suffering or thriving from the symptoms that is reflective of the symptoms.
The phrase "wherein the subject suffers from a condition that can be treated by elevated blood ketone concentration" in claim 24, lines 11-12 is vague and indefinite as the claims are directed to suppressing in a subject digestive tract symptoms, however, the language "elevated blood ketone concentration" is not a method step but rather language that is not connected with the method.
The language “elevated blood ketone concentration” does not directly refer to a subject per the claimed method or any particular subject at all.  This “elevated” language does not set forth a basis of comparison.
The mere fact that someone may have an “elevated blood ketone” concentration does not mean they can be treated.  If someone already has an “elevated blood ketone” concentration then it appears the method is not applicable to this subject.
The language “can be treated by elevated blood ketone concentration” does not make any sense as a particular state of blood does not have any connection to being “treated”.
The claims do not state the blood ketone concentration is elevated by ingestion.
Perhaps Applicant intends to state the subjects blood ketone concentration becomes elevated by ingesting, however, the examiner cannot read limitations into the claims.
The phrase “[a] method for increasing blood ketone concentration” in Claim 25, line 1 is vague and indefinite as it is unclear who or what this is referring to.  It is unclear if it is referring a human, an experimental animal or something else.
The phrase “administering the composition to a subject in need thereof” in Claim 25, line 7 is vague and indefinite as it is unclear what is the objective basis for determining whether a person needs the composition.  The claims do not state a subject needs the composition because their blood ketone concentration needs to be increased or is below a specific target level or some other factor not set forth in the claims.
The examiner cannot read limitations into the claims.
The phrase “a method for increasing blood ketone concentration” in Claim 27, line 1 is vague and indefinite as it is unclear who or what this is referring to.  It is unclear if it is referring to a human, an experimental animal or something else.
The phrase “administering the composition to a subject in need thereof” in Claim 27, line 10 is vague and indefinite as it is unclear what is the objective basis for determining whether a person needs the composition.  The claims do not state the subject needs the composition because their blood ketone concentration needs to be increased or is below a specific target level or some other factor not set forth in the claims.
It appears that one person could determine a subject needs the composition while another could determine the same subject does not need the composition as there is no objective basis for determining who should be administered the composition. Nothing in the claims state the subject has high, low, normal, abnormal blood ketone levels or anything specific.
The examiner cannot read limitations into the claims.
The phrase “administration decreases …” in Claim 28, line 1 is vague and indefinite as it is unclear what “administration” is referring to.
The phrase “administration decreases digestive tract symptoms …” in Claim 28, lines 1-2 is vague and indefinite as it is unclear what symptoms Applicant is referring to as nothing in the claims states these symptoms are good or bad or anything specific.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/BRENT T O'HERN/Primary Examiner, Art Unit 1793
June 3, 2022